Title: To Thomas Jefferson from Gouverneur Morris, 10 July 1792
From: Morris, Gouverneur
To: Jefferson, Thomas



Dear Sir
Paris 10 July 1792.

I had the Honor to write to you (No. 3) on the first Instant. On the seventeenth of the last Month I mention’d the Plans then in Contemplation and gave a short View of the existent State of things. I did not communicate those Events which have since taken Place, because you will find the most ample Details in the several Gazettes. On Saturday the seventh a Farce was acted in the Assembly in which the principal Performers played well their Parts, and the King was dup’d according to Custom. Things are now verging fast to the Catastrophe of the Play. For some Weeks the adverse Parties, I mean the Court and jacobines, have been laboring each to cast on the other the odium of violating entirely the Constitution, and commencing the civil War. The Party which calls itself independent, and which in Fact is the fearful Party, begs hard for Peace, and seizes eagerly whatever bears the Appearance of the Name. It was to catch these Gudgeons that the Scene of Saturday was exhibited. The King and Queen beleiving that the Actors were in earnest, and knowing that their Lives had been at Stake, were overjoy’d: and their timid Counsellors, trembling under the tyrannous Powers of the Assembly, seiz’d with Eagerness the Bait of Reconciliation which had been thrown out without any Hope that they would swallow it. One of them, whom I have already mention’d to you as a very worthy Man, saw thro the thin Veil of Deception, and oppos’d the Opinion of the others, but in Vain. Events in justifying him have fixd his Predominance. This Day the King will commence  a new Career, and if he goes thorough, I think he will succeed. I have every Reason to beleive that this Letter will go safely, but yet I cannot justify saying more on the Subject, because otherwise the Confidence reposed in me might in the Course of Events prove fatal to my Informant.
The present Intention of the King is to secure the Liberty of France; but whether he will preserve the Steady Purpose thro those varying Events which must soon take Place, to me appears uncertain. Indeed I doubt whether he will be sufficiently Master of his own Party, to execute such Purpose, even if it be not chang’d. Whether he will live thro the Storm is also uncertain. It will blow hard.
The exterior Enemy hovers over his Prey, and only seems to wait the Moment which he has fix’d to himself for his own Stroke. New Parties to the Grand Alliance daily shew themselves. The Palatinate has declar’d, Holland seems on the Point of adhering, and Doubts in Regard to England begin to appear. The Force which france can oppose to her numerous Assailants does not exceed 180.000 undisciplind Men; some of whom wait but the Opportunity to desert. Against her are collected two hundred and fifty thousand of the best Troops in Europe, under the Command of the ablest General in this Hemisphere: The Intention was not to enter before the Harvest, in order that Subsistence might be easily procur’d. Whether this Plan will be chang’d, in Consequence of what is like to happen here, I cannot say. I rather think it will. I understand that the Manifesto which precedes Attack, will disavow the Constitution and claim for the King (what it calls) his Rights; for the Clergy its Possessions. That this City will be rendered responsible for the royal Family. That the Gardes Nationales will be considered as arm’d Peasants, medling with Business not their own, and therefore not under the Protection of the Laws of War. The allied Monarchs are to declare themselves in Arms not against France, but against the Revoltés. You will easily see that these broad Terms will mean whatever Power may chuse to explain them to.
I have repeatedly pressed the Minister of foreign Affairs to come to a Settlement of Accounts, which he has promised to do; and I think I shall accomplish my Purpose, because the marine Department is to treat with me for Supplies to St. Domingo. I mean to be generous in the terms of Exchange for this Supply, obtaining at the same Time a beneficial Liquidation of past Payments: for you will observe, Sir, that the whole Account is open. Two Reasons operate with me on this occasion. First I think that we ought to encourage our own Agriculture and Arts, And Secondly I think that what is paid here goes into a Gulph of unbottom’d Profusion, and can but little advance the real Interests of the Nation.

I have also repeatedly call’d the Minister’s Attention to the obnoxious Acts of the late Assembly, and to their Proposition of a new commercial Treaty. He has replied very candidly that for himself, he should be glad to settle every Thing to my Satisfaction, but that his ministerial Existence is too precarious to undertake any extensive Plan, that the Attention of Government is turn’d too strongly towards itself (in the present Moment) to think of its exterior Interests, and that the Assembly at open War with the executive, would certainly reject whatever should now be presented to them. These are Truths which I knew before, and therefore I thought it best not to urge too strongly for a Decision, in the unpropitious Moment. The apparent Reconciliation of Saturday seemd to give a better Prospect. The Court on Sunday had an Air less embarrassed, and therefore (altho the Dictate of my Judgment was different from that of others) I thought it my Duty to make a formal Application, which I did yesterday in a Letter Copy of which shall be transmitted. My Intelligence of this Morning justifies the Opinion I had formd, and proves that the Matter must be yet for some Time suspended. I am Sir very truly yours

Gouv Morris

